       Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 1 of 30



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK
                                                                                             11/6/19

 In re Global Brokerage, Inc. f/k/a FXCM             Master File No. 1: 17-cv-00916-RA
 Inc. Securities Litigation
                                                     CLASS ACTION

 This Document Relates To: All Actions


               STIPULATION AND [PROPOSED] ORDER ESTABLISHING
             THE PROTOCOL FOR THE PRODUCTION OF DOCUMENTS AND
                  ELECTRONICALLY STORED INFORMATION (“ESI”)

        Pursuant to the agreement reached between Plaintiffs and Defendants herein, this Court

adopts and orders the following Protocol relating to the Production of paper Documents and

Electronically Stored Information (collectively “Discoverable Information”) in these Proceedings,

which binds all parties and their counsel of record in this action, whether they currently are

involved or become so in the future (collectively, the “Parties”). This Protocol governs discovery

of ESI in this case and incorporates relevant provisions of the Federal Rules of Civil Procedure

and the Local Rules for the Southern District of New York regarding the management of ESI and,

as set forth herein, supplements those sources of authority. The failure of this Protocol to address

any particular issue is without prejudice to any position that a Party may take on that issue. The

proportionality standard set forth in Rule 26(b)(1) of the Federal Rules of Civil Procedure shall

apply to discovery in this action.

  I.         DEFINITIONS

        a.      “Action” means the above-captioned matter, and any and all cases consolidated or

coordinated with it.

        b.      “Electronically stored information” (“ESI”) shall have the same definition as set



                                                 1
      Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 2 of 30



forth in Federal Rule of Civil Procedure 34.

       c.      “Documents” shall have the same definition as set forth in Federal Rule of Civil

Procedure 34 and the Southern District Local Rules.

       d.      “Email” means electronic messages sent or received via messaging applications,

including, but not limited to, Microsoft Outlook, Google Gmail, or Lotus Notes, though the

inclusion of any platform, program, client, or software as an example herein will not obligate any

Party to preserve or collect such ESI.

       e.      “Instant Messages” means communications sent via chat client or SMS, including

but not limited to Bloomberg Chat, Google Talk, WhatsApp, Yahoo! Messenger, AOL Instant

Messenger, Blackberry Messenger, ICQ, Pidgin, Line, Audium, Trillian, or any proprietary instant

messaging system, though the inclusion of any platform, program, client, or software as an

example herein will not obligate any Party to preserve or collect such ESI.

       f.      “Identify” (with respect to Persons) means to give, to the extent known, the

Person’s full name, present or last known address, and when referring to a natural Person,

additionally, the present or last known place of employment and job title or role. Once a Person

has been identified in accordance with this subparagraph, only the name of that Person need be

listed in any subsequent response or log entry.

       g.       “Native format” means and refers to the file structure of a document created by the

original creating application (in contrast to a Static Image, which is a representation of ESI

produced by converting a native file into a standard image format capable of being viewed and

printed on standard computer systems, such as .tiff or .pdf).

       h.      “Metadata” means (i) information associated with or about a file that is not

ordinarily viewable or printable from the application that generated, edited, or modified such




                                                  2
      Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 3 of 30



native file which describes the characteristics, origins, or usage of the electronic file; and

(ii) information generated automatically by the operation of a computer or other information

technology system when a native file is created, modified, transmitted, deleted, saved, or otherwise

manipulated by a user of such system.

          i.    “Load file” means an electronic file containing information identifying a set of

paper-scanned images or processed ESI and indicating where individual pages or files belong

together as documents, including attachments, and where each document begins and ends. A Load

File will also contain data relevant to the individual Documents, including extracted and user

created Metadata, as well as OCR or Extracted Text, should such data be available.

          j.    “OCR File” means optical character recognition file which is created by software

used in conjunction with a scanner that is capable of reading text-based paper/hard copy documents

and making such documents searchable using appropriate software.

          k.    “Extracted Text” means the text extracted from a native document, and includes all

header, footer and document body information when available. A “Text File” is a file containing

the full text of native files extracted directly from the native file, or, in the case of paper/hard copy

documents subject to OCR, a file containing the text resulting from the OCR.

          l.    “Media” means an object or device, including but not limited to a disc, tape,

computer or other device, on which data is or was stored.

          m.    “Parties” collectively shall mean all named parties to any action in these

Proceedings, including any Party added or joined to any complaint in these Proceedings, as well

as named parties to actions that may be consolidated into or coordinated with the above-captioned

Action.

          n.    “Production” or “Produced” includes any exchange of documents or electronically




                                                   3
        Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 4 of 30



stored information between the Parties, whether voluntarily or in response to a formal or informal

request.

         o.      “Search Term” means a combination of words (including synonyms) and phrases

designed to capture potentially relevant ESI, and includes strings of words and phrases joined by

proximity and Boolean connectors.

         p.      “Static Image” means or refers to a representation of ESI produced by converting a

native file into a standard image format capable of being viewed and printed on standard computer

systems. A Tagged Image File Format (TIFF) image is an example of a Static Image.

         q.      “Structured Data” means ESI stored in a structured format, such as databases or

data sets according to specific form and content rules as defined by each field of the database.

         r.      “Unstructured Data” refers to free-form data which either does not have a data

structure or has a data structure not easily readable by a computer without the use of a specific

program designed to interpret the data, such as word processing documents, slide presentations,

email, and image files.

  II.         Scope

         a.      General. The procedures and protocols outlined herein govern the Production of

discoverable information by all Parties. The Parties will take reasonable steps to comply with this

agreed-upon protocol for the Production of Documents and Electronically Stored Information

(“Protocol”), and the principles of proportionality and reasonableness shall at all times govern the

production of ESI. All Productions made pursuant to this Protocol are subject to the Discovery

Confidentiality Stipulation and Order entered by the Court on July 24, 2019 (ECF No. 144)

(“Confidentiality Order”), and any further protective orders or privilege orders entered in these

Proceedings. Nothing in this Protocol is intended to be an exhaustive list of discovery obligations




                                                 4
      Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 5 of 30



or rights of a Party requested to produce discoverable information (“Producing Party”) or a Party

requesting discoverable information (“Requesting Party”). This Order does not govern any

procedures or criteria used to define or limit the scope of production such as any technology-

assisted culling or review process. Nothing in this Order establishes any agreement as to any search

protocol, including which sources shall be searched for Documents, Email, or Instant Messages.

The Parties agree to meet and confer to negotiate a mutually agreeable search protocol and written

agreement reflecting same.

        The production specifications in this Order apply to documents that are produced in the

first instance in this Action. To the extent any Party is required to or agrees to produce Documents

in this Action that originally were collected or produced in other cases or government

investigations, such Documents may be produced in the same format in which they originally were

collected or produced and need not contain Metadata fields that were not included originally.

        Moreover, the terms and specifications of this Order shall only apply to productions made

after the date of entry of this Order. Productions in this Action that were delivered before the date

of entry of this Order are exempt from the terms of the Order, unless the Producing Party and

Receiving Party otherwise agree. To the extent additional obligations or rights not addressed in

this Protocol arise under the Federal Rules of Civil Procedure, local rules, or applicable state and

federal statutes, they shall be controlling.

        b.      Limitations and Non-Waiver. The Parties and their attorneys intend by this

Protocol to make the mutual disclosures promised herein. The Parties and their attorneys do not

intend by this Protocol to waive their rights to any protection or privilege, including the attorney-

client privilege and the work-product doctrine. All Parties preserve their attorney-client privileges,

work product protection, and other privileges. The Parties and their attorneys are not waiving, and




                                                  5
      Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 6 of 30



specifically reserve, the right to object to any discovery request on any grounds. Further, nothing

in this Protocol shall be construed to affect the admissibility of Discoverable Information. All

objections to the discoverability or admissibility of any Discoverable Information are preserved

and may be asserted at any time.

       c.       Reservation of Rights. For the avoidance of doubt, the inclusion of any platform,

program, application, or software in Section I is merely by way of example and does not create

any independent obligation or commitment to preserve or collect ESI from such platform, program,

application, or software. The parties reserve all rights to object to any demand to collect or produce

ESI from any or all of the examples listed in Section I.

       d.       Modification by Agreement. Any practice or procedure set forth herein may be

varied by agreement of affected Parties, which will be confirmed in writing, where such variance

is deemed appropriate to facilitate the timely and economical exchange of Discoverable

Information. Any Party added or joined to any complaint in this Action and any Party to actions

that may be consolidated into or coordinated with the above-captioned matter after the date of this

Protocol that seeks to deviate from Protocol set forth herein must obtain leave of Court to do so

unless all affected Parties otherwise consent in writing. Before seeking Court intervention,

Plaintiffs and all affected Defendants shall meet and confer in good faith regarding any

modification.

       e.       Modification by Court Order. Nothing in this Protocol waives the right of any

Party to petition the Court for an Order modifying its terms upon good cause shown, provided,

however, that counsel for such party must first meet and confer with the counsel for the opposing

party and the parties shall use reasonable best efforts to negotiate an exception from or

modification to this Agreement and Order prior to seeking relief from the Court.




                                                  6
       Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 7 of 30



III.    PRESERVATION

        Consistent with, and without diminishing, the Parties’ obligations under Rule 26(f), the

Parties shall continue to meet and confer regarding the scope of preservation, including custodians,

data sources, date ranges, and categories of information that have been or should be preserved in

connection with this litigation. The Parties will disclose categories or sources of responsive

information that they have reason to believe have not been preserved or should not be preserved

and will explain with specificity the reasons to support such a belief. The Parties will identify and

describe sources likely to contain responsive information that a party asserts should not be

searched or are not reasonably accessible and will explain the reasons for such assertions. No party

should object to the discovery of ESI on the basis that it is not reasonably accessible because of

undue burden or cost unless the objection has been stated with particularity, and not in conclusory

or boilerplate language. Wherever the term “reasonably accessible” is used herein, the party

asserting that ESI is not reasonably accessible should be prepared to specify facts that support its

contention. The Parties will disclose third party sources, if any, likely to contain discoverable

information.

        Absent agreement to the contrary, discovery of ESI should proceed in the following

sequence: 1) after receiving requests for production of ESI, the parties should search their ESI,

other than that initially identified as not reasonably accessible, and produce responsive ESI within

the parameters of Fed. R. Civ. P. 26(b)(2)(C); 2) searches of or for ESI identified as not reasonably

accessible should not be conducted until the prior step has been completed.

        The Parties retain the right, upon reviewing the initial production of documents, and

conducting other investigation and discovery, to request that files from additional custodial or non-

custodial sources be searched and meet and confer regarding such request.




                                                 7
      Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 8 of 30



       Nothing in this agreement shall be interpreted to relieve a party of its obligations to

preserve documents under the Federal Rules.

IV.    IDENTIFICATION OF RESPONSIVE DOCUMENTS

       The Parties shall continue to meet and confer in an effort to conduct discovery in the most

efficient and effective manner. Specifically, the Parties will attempt in good faith to come to an

agreement on methods used to identify responsive information. The Parties will meet and confer

regarding any proposed limitations on the scope of discovery, including custodians, custodial and

non-custodial sources, date ranges, file types, or any additional proposed method to limit

documents for review (i.e., search terms, technology-assisted-review, predictive coding). The

Parties agree that the grounds for objections to preservation, collection and production shall be

supported by specific information. The Parties will not seek Court intervention without first

attempting to resolve any disagreements in good faith, based upon all reasonably available

information.

       a.      Sources. The Parties will meet and confer regarding the custodial and non-custodial

data sources likely to contain responsive information. The Parties will identify and describe any

relevant electronic systems and storage locations. The Parties will also disclose and describe any

document retention policies or practices (e.g., retention schedules or policies, auto-delete

functions, routine purging, mailbox size limits) or other practices likely to impact the existence or

accessibility of responsive documents or electronically stored information. The Parties retain the

right, upon reviewing the initial production of documents, and conducting other investigation and

discovery, to request that files from additional custodial or non-custodial sources be searched and

meet and confer regarding such request. Nothing in this agreement shall be interpreted to relieve

a party of its obligations to preserve documents under the Federal Rules.




                                                 8
      Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 9 of 30



       b.      Identification of Custodians. The Parties will identify all persons whose files are

likely to contain documents and ESI relating to the subject matter of this Action. This will include

a description of the proposed custodians’ job title and their connection to the issues in the Action.

The Parties will continue to meet and confer to identify all persons whose files are likely to contain

documents and ESI relating to the subject matter of this litigation. The Requesting Party shall have

the right to request that files from additional custodians be searched. The Parties retain the right,

upon reviewing the initial production of documents, and conducting other investigation and

discovery, to request that files from additional custodians be searched and meet and confer

regarding such request.

       c.      Easily Segregable Documents. Documents or categories of documents that are

easily identifiable and segregable shall be collected without the use of search terms or other agreed

upon advanced search methodology (e.g., analytics, predictive coding, and technology-assisted-

review). The Producing Party will indicate which categories of documents will be produced with

and without the use of search terms or other advanced search methodology. Where potentially

responsive ESI shall be searched through the use of search terms, the Parties agree to follow the

process identified below and the Parties shall meet and confer regarding any proposed deviation.

       d.      Search Terms. Where the Parties agree that potentially responsive ESI shall be

searched through the use of search terms, the Parties will meet and confer to arrive at an agreed-

upon set of serch terms. The Requesting Party will provide a list of proposed search terms, which

will contain all search terms that it believes would lead to the identification of relevant documents.

The Producing Party will provide any additional search terms that it believes are necessary to

identify responsive documents. The Producing Party will provide a search term hit list or hit report

after global de-duplication. The Parties will use best efforts to agree to a set of search terms. The




                                                  9
     Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 10 of 30



Parties retain the right, upon reviewing the initial production of documents, and conducting other

investigation and discovery, to request that additional search terms be run from additional custodial

or non-custodial sources be searched and meet and confer regarding such request.

   V.      PRODUCTION OF STRUCTURED DATA

         Where a discovery request requires production of Structured Data, in lieu of producing

structured data systems or applications, the Parties shall meet and confer on the content and format

of a data extraction from such Structured Data source. The Parties shall discuss and attempt to

agree upon the sets of data or fields to be included in the extraction and the format in which data

extracted from the data source shall be produced. The Producing Party shall generate a sample

report of such extracted data for review by the Requesting Party or counsel upon agreement of the

parties as to the fields to be produced and the format of production. The Parties reserve all rights

to object, including but not limited to objections for relevance, undue burden, and/ or

inaccessibility.

   VI.     PRODUCTION OF DOCUMENTS ORIGINATING AS PAPER

         The following production specifications apply to documents that existed in paper format

prior to production (“hard copy documents”) that are being produced electronically. This Protocol

creates no obligation, however, upon a Producing Party to convert hard copy documents into

electronic form. Documents that originated as paper but which were scanned and maintained

electronically by a Party prior to inception of this Action shall be produced in accordance with

Part V of this Protocol. The Parties agree to produce in the formats described below, to the extent

reasonably practicable and not unduly burdensome. These formats are deemed to be productions

in reasonably usable form. If particular Documents warrant a different format, the Parties will

meet and confer to determine a mutually acceptable production format for such Documents.




                                                 10
     Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 11 of 30



Production of Documents in the reasonably usable form set out in this Protocol need not be

organized and labeled to correspond to the categories in the requests.

       a.      TIFFs. Documents should be produced as single-page, black and white, group IV

TIFFs imaged at 300 dpi. Bates numbers, confidentiality designations (in accordance with the

protective order governing the case), and redactions (to the extent they are necessary) should be

burned into the image. TIFF image files should be provided in an “Images” folder.

       b.      Unitizing Documents. In scanning paper documents, to the extent it is practicable,

distinct documents should not be merged into a single record, and single documents should not be

split into multiple records (i.e., paper documents should be logically unitized). For example,

documents stored in a binder, folder, or similar container (each a “container”) should be produced

in the same order as they appear in the container. The front cover of the container should be

produced immediately before the first document in the container. The back cover of the container

should be produced immediately after the last document in the container. The parties will

undertake reasonable efforts to, or have their vendors, logically unitize documents correctly, and

will commit to address situations of improperly unitized documents.

       c.      Parent-Child Relationships. The parties agree that if any part of a document or its

attachments is responsive, the entire document and attachments will be produced, except any

attachments that must be withheld or redacted on the basis of privilege, immunity, trade secret, or

privacy laws. Attachments that include confidential information and that are entirely non-

responsive and not relevant to the subject matter of the Complaint may be withheld and a slipsheet

placeholder provided. Parties shall take reasonable steps to ensure that parent-child relationships

within a document family (the association between an attachment and its parent document) are

preserved. The child-document(s) should be consecutively produced immediately after the parent-




                                                11
     Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 12 of 30



document. Each document shall be produced with the production number for the first and last

page of that document in the “BegBates” and “EndBates” fields of the data load file and with the

“BegAttach” and “EndAttach” fields listing the production number for the first and last page in

the document family.

       d.      OCR. To the extent that documents that exist in paper or hard copy format have

been run through optical character recognition (“OCR”) software, the full text shall be provided

on a document-level in an appropriately formatted text file (.txt) that is named to match the first

bates number of the document. Text files should be provided in a “Text” folder. To the extent that

a document is redacted, the text files should not contain the text of the redacted portions.

       e.      Unique IDs. Each TIFF image should have a unique filename, which corresponds

to the Bates number of that page. The filename should not contain any blank spaces and should

be zero-padded (e.g., ABC-000001), taking into consideration the estimated number of pages to

be produced. If a Bates number or set of Bates numbers is skipped in a production, the Producing

Party will so note in a cover letter or production log accompanying the production. Bates numbers

will be unique across the entire production and prefixes will be consistent across all documents a

party produces in the litigation.

       f.      Data Load Files. Documents should be provided with an Opticon Cross-Reference

File and Concordance data load file using standard Concordance delimiters. Concordance-

compatible image and data load files should be provided in a “Data” folder.

       g.      Metadata. Each of the Metadata and coding fields set forth in Appendix A that

can reasonably and technically be extracted from a Document shall be produced for that Document.

The Parties are not obligated to populate manually any of the fields in Appendix A if such fields

cannot be extracted from a Document and its context in the source data, with the exception of the




                                                 12
     Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 13 of 30



following, if available:     (a) BegBates, (b) EndBates, (c) BegAttach, (d) EndAttach, (e)

AllCustodian, and (f) HashValue.

         h.     Color. Documents containing color need not be produced in color in the first

instance. However, if good cause exists for the Requesting Party to request production of certain

documents in color, the Requesting Party may request production of such documents in color by

providing (1) a list of the Bates numbers of documents it requests to be produced in color format;

and (2) an explanation of the need for production in color format. The Producing Party shall not

unreasonably deny such requests.

  VII.        PRODUCTION FORMAT FOR UNSTRUCTURED ELECTRONICALLY
              STORED INFORMATION

         The Parties agree to produce in the formats described below, to the extent reasonably

practicable and not unduly burdensome. These formats are deemed to be productions in reasonably

usable form. If particular Documents warrant a different format, the Parties will meet and confer

to determine a mutually acceptable production format for such Documents. Production of

Documents in the reasonably usable form set out in this Protocol need not be organized and labeled

to correspond to the categories in the requests.

         a.     TIFFs. Documents should be produced as single-page, black and white, group IV

TIFFs imaged at 300 dpi. The document’s original orientation should be maintained (i.e., portrait

to portrait and landscape to landscape). Bates numbers, confidentiality designations (in accordance

with the protective order governing the case), and redactions (to the extent they are necessary)

should be burned into the image. TIFF image files should be provided in an “Images” folder.

         b.     Extracted Text Files. The full text of native files should be extracted directly from

the native file (not OCR) and should be delivered in an appropriately formatted text file (.txt) that

is named to match the first bates number of the document. Text files should be provided in a “Text”



                                                   13
     Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 14 of 30



folder. To the extent that a document is redacted, the document should undergo OCR after the text

has been redacted in order to remove the redacted text.

       c.      Unique IDs. Each image should have a unique filename, which corresponds to the

Bates number of that page. The filename should not contain any blank spaces and should be zero-

padded (e.g., ABC-000001), taking into consideration the estimated number of pages to be

produced. If a Bates number or set of Bates numbers is skipped in a production, the Producing

Party will so note in a cover letter or production log accompanying the production. Bates numbers

will be unique across the entire production and prefixes will be consistent across all documents a

party produces in the litigation.

       d.      Parent-Child Relationships and Email Threading. The parties agree that if any

part of an Email or its attachments is responsive, the entire Email and attachments will be

produced, except any attachments that must be withheld or redacted on the basis of privilege,

immunity, trade secrecy, or privacy laws. Attachments that include confidential information and

that are entirely non-responsive and not relevant to the subject matter of the Complaint may be

withheld and a slipsheet placeholder provided. Parties shall take reasonable steps to ensure that

the relationship between attachments, enclosures, embedded files, and/or exhibits to any parent

document are preserved. The child-document should be consecutively produced immediately after

the parent-document. Each document shall be produced with the production number for the first

and last page of that document in the “BegBates” and “EndBates” fields of the data load file and

with the “BegAttach” and “EndAttach” fields listing the production number for the first and last

page in the document family.

       Email threads are email communications that contain prior or lesser-included email

communications that also may exist separately in the Party’s electronic files. The Parties agree that




                                                 14
     Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 15 of 30



removal of wholly-included, prior-in-time, or lesser-included versions from potential production

will reduce all Parties’ costs of document review, production, and litigation-support hosting.

Accordingly, each Party may produce or list on any required privilege log only the most inclusive

email threads.

       Following production of most inclusive email threads, and for good cause, a receiving Party

may make reasonable requests, with respect to most-inclusive email threads particularly identified

in the requests, for metadata associated with individual prior or lesser-included emails within the

identified most inclusive email threads. The Producing Party shall cooperate reasonably in

responding to any such requests.

       e.        Metadata. The Parties agree that metadata will be produced for all ESI, whether

produced in Native Format or Static Image formats. Appendix A sets forth the minimum metadata

fields that must be produced to the extent that metadata exists for a particular document. To the

extent that metadata does not exist, is not reasonably accessible or available, or would be unduly

burdensome to collect, nothing in this ESI Protocol shall require any party to extract, capture,

collect or produce such data except the following, if available: (a) BegBates, (b) EndBates, (c)

BegAttach, (d) EndAttach, (e) AllCustodian, and (f) HashValue. If metadata is redacted or

withheld, the Producing Party will so inform the Requesting Party and record the redaction on any

privilege log prepared by the Producing Party; redacted metadata shall be preserved.

       f.        Production of Documents in Native Format.

                 1.     The processed native for all spreadsheets (i.e., MS Excel, .CSV, or similar),

       and electronic information containing audio or video components should be produced and

       linked to the database by the metadata field “NativeLink.”




                                                 15
Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 16 of 30



           2.   Presentation files will be processed to TIFF format showing comments,

 hidden slides, speakers’ notes and similar data. In addition to TIFF images, native files will

 be provided for presentation files. The native file will be named as the first Bates number

 of the respective document. The corresponding load file shall include native file link

 information for each native file that is produced.

           3.   The Requesting Party may ask for certain other documents and/or databases

 initially produced in TIFF format to be produced in their native format in the event that the

 TIFF format is not reasonably usable. The Requesting Party shall identify the documents

 by their Bates numbers and the documents should be produced in their unaltered native

 format.

           4.   Where native files are produced in lieu of TIFF images, each native file will

 be assigned a unique Bates number. The Producing Party will produce a placeholder (a

 single-page TIFF slip sheet indicating that the native item was produced) along with the

 file itself in native format. The placeholder will be branded with the production number in

 the lower right hand corner and the phrase “PRODUCED IN NATIVE ONLY” branded in

 the center of the page. The Producing Party will also brand any confidentiality or similar

 endorsements in the lower left hand corner of the placeholder.

           5.   If documents that the Parties have agreed to produce in native format need

 to be redacted, the Parties will use good-faith efforts to implement redactions while

 ensuring that proper formatting and usability are maintained and will meet and confer if

 any dispute arises. During the pendency of the litigation, an electronic copy of the original

 unredacted data shall be securely preserved in such manner so as to preserve without

 modification, alteration, or addition the content of such data (including any metadata




                                          16
     Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 17 of 30



       associated therewith). The Parties agree that they shall use their good-faith best efforts to

       minimize redaction in order to preserve the intelligibility and usability of the unredacted

       portions of affected documents. Where the Requesting Party in good faith believes that

       redaction renders any unredacted portion of the document unclear or susceptible to

       misinterpretation, or deprives the reader of context necessary to a full and fair interpretation

       of the text, the Parties shall meet and confer in good faith in an attempt to resolve the issue.

       g.      Request for Native Files. Other than as specifically set forth above, a Producing

Party need not produce documents in native format. If good cause exists for the Requesting Party

to request production of certain documents in native format, the Requesting Party may request

production in native format by providing (1) a list of the Bates numbers of documents it requests

to be produced in native format; and (2) an explanation of the need for reviewing such documents

in native format. The Producing Party shall not unreasonably deny such requests. The Producing

Party shall produce an overlay to ensure that the “NativeLink” entry in the data load file indicates

the relative file path to each Native File in such production, and all extracted text and applicable

metadata fields.

       h.      Password Protected Files. The Parties will make reasonable efforts to ensure that

all encrypted or password-protected Documents are successfully processed for review and

production. To the extent encrypted or password-protected Documents are successfully processed,

the Parties have no duty to identify further the prior encrypted status of such Documents. To the

extent such Documents are not successfully processed despite reasonable efforts, including

reasonable efforts to obtain passwords, a placeholder TIFF image may be produced in place of

each such Document indicating that security protection could not be removed. Upon request from

the Requesting Party, the Parties shall meet and confer in good faith regarding reasonable efforts




                                                 17
     Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 18 of 30



or mechanisms to remove such security protection or the production of available Metadata.

        i.     Data Load Files. Documents should be provided with an Opticon Cross-Reference

File and Concordance data load file using standard Concordance delimiters. All rows will contain

the same number of delimiters and fields. The multi-value field delimiter must be consistent across

all fields. For example, if the CC field contains semi-colons between email addresses, the Tag field

should also contain semi-colons. Concordance-compatible image and data load files should be

provided in a “Data” folder. Parties have the option to exchange sample load files. If this exchange

occurs, the Requesting Party will have 14 days to respond with load file change requests. Nothing

in this Order will limit the parties from discussing load file changes throughout the course of the

litigation.

        j.     Deduplication. “Duplicate ESI” means files that are exact duplicates based on the

files’ MD5 or SHA-1 hash values. A Party needs produce only a single copy of responsive

Duplicate ESI. When the same Duplicate ESI exists in the files of multiple custodians, those

persons shall be listed in the Custodian field. Entire document family groups may constitute

Duplicate ESI. De-duplication shall not break apart families. Documents may be deduplicated at

the family-group level provided that (i) only exact (bit-by-bit) duplicates are subject to

deduplication; (ii) the Producing Party identifies the additional custodians in an Additional

Custodian metadata field; and (iii) an email that includes content in the BCC or other blind copy

fields shall not be treated as a duplicate of an email that does not include content in the BCC or

other blind copy field, even if all remaining content in the email is identical.

        k.     Production of Audio and Video Recordings. If audio and/or video recordings are

responsive, the parties should meet and confer to determine a mutually agreeable format for

producing the audio and/or video recording and/or, to the extent a Producing Party objects to




                                                 18
     Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 19 of 30



producing responsive audio and video recordings on grounds of undue burden, regarding the basis

for the claim of undue burden.

        l.     Production of Transcripts. If deposition or other transcripts are responsive, the

parties should meet and confer to determine a mutually agreeable format for producing the

transcripts.

        m.     Custodian or Originating Source. The custodian or originating source shall be

identified in the Custodian field of the database load files. Documents found in the possession of

a natural person (or on a natural person’s hardware or storage media) should be produced in such

fashion as to identify the natural person. Documents found in the possession of a department,

group, entity, or other common facility (e.g., office, file room, archive, network storage, file share,

back-up, hard drive, etc.) should be produced in such a fashion as to identify the department, group,

entity, or facility. A Producing Party shall use a uniform description of a particular custodian across

productions.

        n.     Color. Documents containing color need not be produced in color in the first

instance. However, if good cause exists for the Requesting Party to request production of certain

documents in color, the Requesting Party may request production of such documents in color by

providing (1) a list of the Bates numbers of documents it requests to be produced in color format;

and (2) an explanation of the need for production in color format. The Producing Party shall not

unreasonably deny such requests.

        o.     Foreign Language. Foreign language text files and metadata should be delivered

with the correct encoding to enable the preservation of the documents’ original language.

        p.     Date Format. Producing Parties shall make reasonable efforts to process all ESI

with a single time zone and a date and time setting that is consistent across all of the Parties’




                                                  19
     Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 20 of 30



productions and shall make reasonable efforts for that time zone to be Eastern Standard Time or

Greenwich Mean Time. The Parties agree to meet and confer in good faith with regard to any

issues arising from this aspect of production that may arise.

         q.    Production Media. The preferred means of producing documents is via secure FTP

or secure file share. However, documents may also be produced via CD, DVD, flash drive, or hard

drive. To the extent possible, physical media should be protected before it is produced.

         r.    Naming Convention for Production Media. Whether produced via secure FTP,

file share, or physical media, the files produced should be combined into a compressed file such

as .zip, .rar, etc. The compressed file should be named so as to indicate the Producing Party, the

date of the production, and the sequence of the production (e.g., “GLBR Production 20191010-

001”).

         s.    Replacement Productions. Any replacement production will be transmitted with

a cover letter or email to identify the production as a replacement and cross-reference the BegBates

and EndBates of the documents being replaced. If the replacement production is being transmitted

by physical media, the media shall include the phrase “Replacement Production.”

         t.    Encrypted Data. To the extent a production is encrypted before it is produced, the

Producing Party shall contemporaneously transmit the credentials necessary to decrypt the data.

  VIII. ASSERTIONS OF PRIVILEGE

         a.    Subject to the principles of proportionality and reasonableness, Privilege Logs shall

be provided containing the following information:

               1.      a sequential number associated with each Privilege Log record;

               2.      the date of the document;

               3.      the Bates numbers of documents redacted;




                                                20
     Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 21 of 30



               4.      to the extent possible, the identity of all persons who sent, authored, signed

       or otherwise prepared the document, and identification of which of them are attorneys;

               5.      to the extent possible, the identity of all persons designated as addressees or

       copyees and identification of which of them are attorneys;

               6.      a description of the contents of the document that, without revealing

       information itself privileged or protected, is sufficient to understand the subject matter of

       the document and the basis of the claim of privilege or immunity;

               7.      the type or nature of the privilege asserted (i.e., attorney-client privilege;

       work product doctrine).

    Privilege              From                    Privilege
              Date
     Log #/        Author   or   Recipient CC BCC    Log      Privilege
     Bates #              Sender                  Description



       b.      Logging of Document Families. Where multiple members of a document “family”

(e.g., an email attaching a memorandum or other document, etc.) are withheld or redacted on the

grounds of privilege, immunity or any similar claim, these families may be jointly logged as a

single entry on the privilege log with an indication in the description field that describes the family

relationship. For document families in which fewer than all of the documents are withheld or

redacted as privileged or protected, the privilege log entry for the withheld document(s) shall

identify the Bates number of the produced family member.

       c.      The following documents presumptively need not be included on a privilege log:

               1.      Communications exclusively between a party and its outside counsel

       regarding this litigation; and




                                                  21
     Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 22 of 30



                2.      Work product created by outside counsel, or by an agent of outside counsel

         other than a party, regarding this Action and created after commencement of this Action.

         d.     In the interest of the parties’ time, and to minimize litigation costs, the parties shall

in good faith negotiate the exclusion of any other categories of documents that while technically

responsive and privileged are relatively irrelevant to the issues in the litigation. Should the creation

of a Privilege Log become unreasonably burdensome, the parties shall in good faith negotiate an

alternative approach.

   IX.        INADVERTENT DISCLOSURE OF ATTORNEY-CLIENT PRIVILEGED OR
              WORK-PRODUCT PROTECTED INFORMATION

         a.     Clawback Procedures. If, in connection with the Action, information subject to a

claim of attorney-client privilege or attorney work-product protection is inadvertently disclosed

(“Inadvertently Produced Privileged Document”), the disclosure of the Inadvertently Produced

Privileged Document is not a waiver or forfeiture of any claim of privilege or work product

protection that a Party would otherwise be entitled to assert with respect to the Inadvertently

Produced Privileged Document and its subject matter. Any claim regarding Inadvertently

Produced Privileged Document shall be subject to the terms of the Confidentiality Order. The

producing Party should maintain unaltered copies of all such returned materials under the control

of Counsel of record.

         b.     Limitations and Non-Waiver. Nothing in this Order limits the right of any Party

to petition the Court for an in camera review of the Inadvertently Produced Privileged Document.

         1.     This provision is procedural and return of materials pursuant to this Protocol is

         without prejudice to any substantive right to assert, or oppose, waiver of any protection

         against disclosure. Nothing in this Order limits the right of any Party to petition the Court




                                                   22
     Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 23 of 30



         for an Order finding that disclosure was not inadvertent or that the holder of the privileged

         or protected information failed to take reasonable steps to prevent disclosure.

  X.       COST ALLOCATION

         Pursuant to Federal Rule of Civil Procedure 26, the parties generally presume that the

Producing Party bears all costs of preservation, retrieval, and production of its reasonably

accessible ESI and there may be cost-sharing or cost-shifting, upon agreement of the Producing

and Requesting Parties or upon proper motion and Order of the Court, as to ESI that is not

reasonably accessible.

  XI.      THIRD PARTY DOCUMENTS

         A Party that issues a non-Party subpoena (“Issuing Party”) shall include a copy of this

Protocol with the subpoena and state that the Parties to the litigation have requested that third

Parties produce documents in accordance with the specifications set forth herein. The Issuing

Party shall produce any documents obtained pursuant to a non-Party subpoena to the other Parties.

If the non-Party production is not Bates-stamped, the Issuing Party will brand the non-Party

production images with unique prefixes and Bates numbers or otherwise identify native files prior

to producing them to the other Parties per the technical specifications outlined in this Protocol.

Nothing in this Protocol is intended to or should be interpreted as narrowing, expanding, or

otherwise affecting the rights of the Parties or third Parties to object to a subpoena.

  XII.     AUTHENTICATION

         The Parties will meet and confer regarding an authentication stipulation concerning

documents produced in the Action.




                                                  23
    Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 24 of 30



Dated: November 4, 2019                  Respectfully submitted,

THE ROSEN LAW FIRM, P.A.                  KING & SPALDING LLP

/s/ Phillip Kim                           /s/ Chelsea Corey
Phillip Kim                               Paul R. Bessette
Laurence M. Rosen                         Rebecca Matsumura
Joshua Baker                              500 West 2nd Street, Suite 1800
275 Madison Avenue, 34th Floor            Austin, Texas 78701
New York, New York 10016                  Tel: (512) 457-2000
Telephone: (212) 686-1060                 Email: pbessette@kslaw.com
Fax: (212) 202-3827                       rmatsumura@kslaw.com
Email: pkim@rosenlegal.com
Email: lrosen@rosenlegal.com              Israel Dahan
Email: jbaker@rosenlegal.com              Evan Clair Ennis
                                          1185 Avenue of the Americas, 34th Floor
Lead Counsel for Lead Plaintiffs          New York, NY 10036
                                          Tel: (212) 556-2100
WOLF HALDENSTEIN ADLER FREEMAN            Email: idahan@kslaw.com
& HERZ LLP                                eennis@kslaw.com
Matthew M. Guiney
270 Madison Avenue                        Chelsea Corey
New York, NY 10016                        300 S Tryon Street, Suite 1700
Tel: (212) 545-4600                       Charlotte, NC 28202
Email: guiney@whafh.com                   Tel: (704) 503-2600
                                          Email: ccorey@kslaw.com
Additional Counsel
                                          Attorneys for Defendants




                                    24
    Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 25 of 30



PURSUANT TO STIPULATION, IT IS SO ORDERED.



       11/6/19
Dated: _____________________             __________________________
                                         Hon. Barbara Moses
                                         United States Magistrate Judge




                                    25
      Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 26 of 30



                     APPENDIX A: REQUIRED METADATA FIELDS

To the extent they are available, the File metadata values that are to be extracted and produced
are 1:

    Field Name            Sample Data                                 Description
    FIRSTBATES            EDC0000001                   First Bates number of native file
                                                       document/email

    LASTBATES             EDC0000001                   Last Bates number of native file
                                                       document/email **The LASTBATES field
                                                       should be populated for single page
                                                       documents/emails.
    ATTACHRANGE           EDC0000001 -                 Bates number of the first page of the parent
                          EDC0000015                   document to the Bates number of the last
                                                       page of the last attachment “child”
                                                       document
    BEGATTACH             EDC0000015                   First Bates number of attachment range
    ENDATTACH             EDC0000015                   Last Bates number of attachment range
    PARENT_BATES          EDC0000001                   First Bates number of parent
                                                       document/Email
                                                       **This PARENT_BATES field should be
                                                       populated in each record representing an
                                                       attachment “child” document
    CHILD_BATES           EDC0000002;                  First Bates number of “child”
                          EDC0000014                   attachment(s); can be more than one Bates
                                                       number listed depending on the number of
                                                       attachments
                                                       **The CHILD_BATES field should be
                                                       populated in each record representing a
                                                       “parent” document
    CUSTODIAN             Smith, John                  Email: Mailbox where the email resided
                                                       Native: Name of the individual or
                                                       department from whose files the document
                                                       originated
    FROM                  John Smith                   Email: Sender
                                                       Native: Author(s) of document
                                                       **semi-colon should be used to separate
                                                       multiple
                                                       entries




1
  These metadata fields are as specified in the U.S. Securities Exchange Commission Production
requirements (Rev 06/2019).


                                                26
     Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 27 of 30



TO                  Coffman, Janice; LeeW Recipient(s)
                    [mailto:LeeW@MSN.com **semi-colon should be used to separate
                    ]                     multiple
                                          entries
CC                  Frank Thompson [mailto:   Carbon copy recipient(s)
                    frank_Thompson@cdt.co     **semi-colon should be used to separate
                    m]                        multiple entries
BCC                 John Cain                 Blind carbon copy recipient(s)
                                              **semi-colon should be used to separate
                                              multiple entries
SUBJECT             Board Meeting Minutes     Email: Subject line of the email Native:
                                              Title of document (if available)

FILE NAME           BoardMeetingMinutes.do    Native: Name of the original native file,
                    cx                        including extension
DATE_SENT           10/12/10                  Email: Date the email was sent Native:
                                              (empty)
TIME_SENT/TIME_     07:05 PM GMT              Email: Time the email was sent/ Time zone
ZONE                                          in which the emails were standardized
                                              during conversion. Native: (empty)
                                              **This data must be a separate field and
                                              cannot be combined with the DATE_SENT
                                              field
TIME_ZONE           GMT                       The time zone in which the emails were
                                              standardized during conversion.
                                              Email: Time zone
                                              Native: (empty)
LINK                D:\001\ EDC0000001.msg Hyperlink to the email or native file
                                           document **The linked file must be named
                                           per the FIRSTBATES number
MIME_TYPE           D:\001\ EDC0000001.msg The content type of an email or native file
                                           document as identified/extracted from the
                                           header
FILE_EXTENEN        MSG                       The file type extension representing the
                                              email or native file document; will vary
                                              depending on the format
AUTHOR              John Smith                Email: (empty)
                                              Native: Author of the document
LAST_AUTHOR         Jane Doe                  Email: (empty)
                                              Native: Last Author of the document




                                        27
   Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 28 of 30



DATE_CREATED      10/10/10                   Email: (empty)
                                             Native: Date the document was created
TIME_CREATED_T    10:25 AM GMT               Email: (empty)
IME_ZONE                                     Native: Time the document was created
                                             including time zone
                                             **This data must be a separate field and
                                             cannot be
DATE_MOD          10/12/10                   Email: (empty)
                                             Native: Date the document was last
                                             modified
TIME_MOD/TIME_    07:00 PM GMT               Email: (empty)
ZONE                                         Native: Time the document was last
                                             modified including the time zone
                                             **This data must be a separate field and
                                             cannot be
DATE_ACCESSD      10/12/10                   Email: (empty)
                                             Native: Date the document was last
                                             accessed
TIME_ACCESSD/TI   07:00 PM GMT               Email: (empty)
ME_ZONE                                      Native: Time the document was last
                                             accessed including the time zone
                                             **This data must be a separate field and
                                             cannot be
PRINTED_DATE      10/12/10                   Email: (empty) Native: Date the document
                                             was last printed
FILE_SIZE         5,952                      Size of native file document/email in KB
PGCOUNT           1                          Number of pages in native file
                                             document/email
PATH              J:\Shared\SmithJ\October   Email: (empty)
                  Agenda.doc                 Native: Path where native file document
                                             was stored including original file name.
INTFILEPATH       Personal Folders\Deleted   Email: original location of email including
                  Items\Board Meeting        original file name.
                  Minutes.msg                Native: (empty)
INTMSGID          <000805c2c71b$7597705      Email: The email header information
                  0$cb 8306d1@MSN>           Native: (empty)
HEADER            Return-Path:               Email: The email header information
                  <example_from@dc.edu>      Native: (empty)
                  X-SpamCatcher-
                  Score:1[X]
                  Received:from[136.167.4
                  0.119] (HELO dc.edu)
                  by fe3.dc.edu
                  (CommuniGate Pro


                                      28
Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 29 of 30



               SMTP4.1.8)
               with ESMTP-TLS id
               61258719 for
               example_to@mail.dc.edu;
               Mon, 23 Aug 2004
               11:40:10 - 0400
               Message-ID:
               <4129F3CA.2020509@dc
               .edu> Date: Mon, 23 Aug
               2005 11:40:36 -400
               From: Taylor Evans
               <example_from@dc.edu>
               User-Agent:Mozilla/5.0
               (Windows;U; Windows
               NT 5.1; en-US;rv:1.0.1)
               Gecko/20020823
               Netscape/7.0 X-Accept-
               Language:en-us,en
               MIME-V ersion:1.0
               To: Jon Smith
               <example_to@mail.dc.ed
               u> Subject:Business
               Development Meeting
               Content-Type:
               text/plain;charset=us-
               ascii; format=flowed
               Content-Transfer-
               Encoding:7bit




                                 29
  Case 1:17-cv-00916-RA-BCM Document 148 Filed 11/06/19 Page 30 of 30



MD5HASH          d131dd02c5e6eec4693d9a         MD5 Hash value of the document.
                 069 8aff95c
                 2fcab58712467eab400458
                 3eb 8fb7f89




OCRPATH          TEXT/001/EDC0000001.t Path to extracted text of the native file
                 xt




                                     30
